I am of opinion that the defendant is not precluded from insisting on anything which he has a right to do, according to the rules of a court of equity, except such as have been decided by this Court. And as this Court can take no jurisdiction but on the points submitted to it, it follows that none others can be judicially decided. It is impossible to give a direct answer to the questions now submitted, as it does not appear by the case what was submitted in the former case.
DANIEL and RUFFIN, JJ., concurred.